Unclaimed legacy.  Adolf Kuhn died November 19, 1937, domiciled in the city of Clintonville, Waupaca county, Wisconsin. His estate consisted of personal property with an appraised value of $3,666.67, all situated within Waupaca county.  Max Stieg was appointed executor of the will of Adolf Kuhn, took possession of all the property and proceeded with the administration.  Upon the closing of the estate there was a residue of $1,950.40, which was impounded after the filing of a tentative account on October 28, 1938.  The matter was held open for a number of years while a search was made for legatees supposed to reside in Russia.  The state of Wisconsin *Page 476 
was notified of the proceedings January 26, 1943, pursuant to sec. 318.02 of the statutes.  The will provided for legacies to Mathilda Tews and Hugo Ederman, which were contingent upon the death of or failure to locate certain primary legatees.  Mathilda Tews appeared and participated in the proceedings and reserved her legacy but Hugo Ederman did not appear and his whereabouts are unknown.
In January, 1943, the executor filed a petition alleging that diligent efforts had been made to locate the primary legatees but that their whereabouts could not be ascertained and petitioned the court for an order authorizing final distribution of the estate.  After hearing held on September 11, 1945, the court ordered payment of certain attorney fees out of the residue then remaining, including $175 to Alfred J. Sapiro as attorney for the Russian consulate, and ordered distribution of the balance to the contingent legatees but directed payment of Hugo Ederman's share to the Russian consulate.
The state of Wisconsin appealed from those portions of the judgment which directed payment of the share of Hugo Ederman to the Russian consulate, and payment out of the estate of $175 attorney fees to the attorney for the Russian consulate.  Other facts will be stated in the opinion.
Sec. 318.03 (2), Stats., provides:
"(2) Unclaimed legacies and shares Except as provided in section 331.42 if an legacy or share of intestate  property shall be refused or shall not be claimed by the legatee or heir within on hundred twenty days after the entry of final judgment by the county court, or within such time as shall be *Page 477 
designated in said final judgment, the executor or administrator shall convert the same into money and pay it to the state treasurer for the state school fund, and it shall be part of said fund until and unless refunded as in this section provided."
Counsel for the Russian consulate contended that the judgment of the county court should be affirmed on the ground that the accredited representative of a foreign government has a right to the possession of a legacy of his nationals living within the limits of his country.  It appears from the recitals in the will that the legatee, Hugo Ederman, resided in Omsk, Russia.  In support of this contention counsel cites 3 C.J.S., Ambassadors and Consuls, p. 1026, sec. 15b, and the cases cited in the margin in support of the text and other cases. Neither the text nor the cases support counsel's position. They do not deal with a factual situation like the one in this case.  Here we have a resident of Wisconsin, subject to the laws of Wisconsin, whose estate is administered by the courts of Wisconsin in accordance with the provisions of applicable Wisconsin law.  Wisconsin has a statute which provides that if any legacy or share of intestate property shall be refused or shall not be claimed by the legatee or heir within one hundred twenty days after the entry of final judgment, the executor or administrator shall convert the same into money and pay it to the state treasurer.  The word "heir" refers to the heir of intestate property.  There was no intestate property in this estate.  The Russian consul general contends that he appeared on behalf of the next of kin of Adolf Kuhn and therefore has a right to intervene in their behalf.  Hugo Ederman is not next of kin of Adolf Kuhn.  He was a stepson of Adolf Kuhn.  The authorization to appear in the matter of the estate of Adolf Kuhn does not purport to authorize an appearance on behalf of Hugo Ederman.  No one appearing to claim the legacy due Hugo Ederman, under the terms of the will, the Wisconsin statute applies and the amount of his legacy should be paid to the state of Wisconsin.  The legacy *Page 478 
does not lapse if unclaimed but the state of Wisconsin takes by operation of law. Sec. 238.13, Stats. does not apply because no heir of Hugo Ederman appeared.  As the legacy does not lapse, the heirs of the testator have no interest in the unclaimed legacy.
The applicable provision of the judgment of the county court was as follows:
"It is my determination that the estate should be distributed under the residuary clause in the will after the payment of any lawful fees or expenses to Mathilda Tews of the town of Larrabee, one half and to the Russian consulate on behalf of Hugo Ederman, one half."
The Russian consulate having no authority to appear for or on behalf of Hugo Ederman and by the terms of the statute, the state of Wisconsin being successor to the rights of Hugo Ederman in the unclaimed legacy, the court was in error in adjudging payment to the Russian consulate.  The estate should be distributed one half to Mathilda Tews and one half to the state of Wisconsin after payment of the proper expenses.
We find no provision in the statutes which authorizes payment of the costs of the Russian consulate out of the estate of the deceased under the facts of this case.  The trial court erred in making the award of costs complained of.
By the Court. — Judgment appealed from is reversed, and cause remanded with directions to enter judgment in accordance with this opinion.
RECTOR, J., took no part. *Page 479